                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,                 )                   8:19CV89
                                  )
                   Petitioner,    )
                                  )
             v.                   )                    ORDER
                                  )
NEBRASKA MENTAL HEALTH            )
BOARD, BUFFALO COUNTY             )
MENTAL HEALTH BOARD,              )
STEPHEN LOWE, MICHAEL             )
LAWSON, RICHARD BEECHER,          )
AARON BISHOP, KARI R. FISK,       )
AGNES STAIRS, MARY PAINE,         )
Doctors, JOHN H. MARSH, Judge,    )
TROY KEITH, TAMMY JACKSON, )
ANTONIO HANIGAN, Doctor,          )
TONY CRUZ, CATHY SHEAIR,          )
DR. JEFF MELVIN, and JOHN         )
KROLL, RN, Facility Operating     )
Officer, Norfolk Regional Center, )
                                  )
                   Respondents.   )
                                  )


     Because it is unnecessary,

       IT IS ORDERED that Petitioner’s Motion to Correct Respondents’ Names
(filing no. 9) is denied.

     DATED this 25th day of March, 2019.

                                  BY THE COURT:

                                  s/ Richard G. Kopf
                                  Senior United States District Judge
